DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The replacement drawings for Figures 1 and 5 received on July 18, 2022 are acceptable. However, Figures, 2, 3, and 4 and are objected to as set forth below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "13" (see Figure 4) and "121" (see Figures 2 and 3) have both been used to designate a ring structure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	The disclosure is objected to because of the following informality: new paragraph [00028], line 16, recites “ring structure 121” (emphasis added). However, Figure 4 shows a ring structure with reference character 13, and Figures 2 and 3 show a ring structure designated using reference character 121. See drawing objections above. Appropriate correction is required.

Response to Amendment
4.	The amendment filed July 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
At line 6 of amended paragraph [00028], the term “coaxially” is new matter. This term was not described in the originally filed disclosure.
At lines 9-10 of amended paragraph [00028], the phrase “due to gravity,” is new matter. The originally filed disclosure contains no recitation or teaching that the tablet clamp penetrates through the channel 23 of the inner cover “due to gravity.” Applicant’s specification teaches the tablet clamp 3 descends along with the dissolution of the tablets 5 (see paragraphs [0005] and [00025]).
At line 18 of amended paragraph [00028], the term “around” in reference to the scales of the clamp provides applicant with broader scope than that supported in the originally filed disclosure. Note also that Figures 1, 2, 3, and 5 do not support the broad limitation of “around.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112, (First Paragraph)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 10-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10:
At line 2, tablets having a “predetermined” thickness is not supported by the originally filed disclosure. 
At lines 5-6, “for accommodating chemical tablets coaxially” - there is no recitation, teaching, or suggestion in the originally filed disclosure describing how the chemical tablets are accommodated in the cavity coaxially. Additionally, there is no recitation, teaching, or suggestion in the originally filed disclosure describing with what structure the chemical tablets are coaxial.
At line 10, “at least a float mounted between the barrel and the outer housing” is broader in scope and implies that other objects or devices (other than a float) may be mounted between the barrel and the outer housing. Support is not provided in the originally filed disclosure.
At line 11, “an upper cover, covering the upper end of the shell, having a channel formed therein” is new matter. The originally filed specification states that outer cover 21 covers the upper end of the shell (see paragraph [00028]).
At lines 14-15, “the channel of the upper cover” is new matter - the originally filed specification states that: “a channel for the tablet clamp 3 to pass through is formed in the inner cover 22” (see paragraph [00028]). Note also, outer cover 21 covers the upper end of the shell (see paragraph [00011]).
At line 11, “an upper cover … having a channel formed therein” is not supported in the originally filed disclosure. Specifically, the specification states that a channel is formed in the inner cover 22 (see specification: paragraphs [00011] and [00028]).
At line 13, use of the term “around” with regard to scales is unsupported by the originally filed disclosure. Specifically, the term “around” is much broader in scope than applicant’s originally filed drawings (see Figures 1, 2, 3, and 5).
At lines 13-14, “a clamp end penetrating downward through the channel of the upper cover” is not supported in the originally filed disclosure. Specifically, the originally filed specification states a channel is formed in the inner cover 22 (see specification: paragraph [00028]).
At line 16, the term “the tablet clamp descends coaxially in the accommodating cavity” is not supported by the originally filed disclosure. In particular, the term “coaxially” is not supported by the original disclosure and does not disclose with what the tablet clamp is coaxial.
Claim 11:
At line 4, the term “the tablet clamp extends coaxially therein” is not supported by the originally filed disclosure. In particular, the term “coaxially” is not supported by the original disclosure and does not disclose with what structure the tablet clamp is coaxial.
Claims 12-27 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112, Second Paragraph
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10:
At line 16, the term “the tablet clamp extends coaxially therein” is indefinite. It is unclear with what structure the tablet clamp is coaxial. The scope of the claim is indefinite.
At line 19, “and the clamp end” lacks clarity. Specifically, clarification is necessary regarding the limitation reciting “for placing in the accommodating cavity through the opening and the clamp end.”
Claim 11:
At line 1, “The swimming tool” lacks antecedent basis making the claim indefinite. It is believed that applicant intended “pool” rather than tool.
At line 2, “the upper cover comprises an outer cover covering the upper end of the shell’ is indefinite and conflicts with the limitations of claim 1. Specifically, in claim 1, applicant has claimed “an upper cover, covering the upper end of the shell” (see claim 1, line 12). The specification provides support for the outer cover 21 covering the upper end of the shell (see specification at paragraph [00011]).
At line 4, the term “coaxially” is indefinite as to with what structure the tablet clamp is coaxial.
Claim 12:
At line 1, “The swimming tool” lacks antecedent basis and is indefinite. It is believed that applicant intended “pool” rather than tool.
Claims 13-16, 18, 20, 22, 24, and 26 are rejected as being dependent upon a rejected base claim.
Claim 17:
The limitation “wherein a bottom of the thermometer is provided with an opening allowing water flowing inside …” (lines 3-4) is indefinite. Applicant appears to be claiming that the bottom of the thermometer has an opening and water flows inside the thermometer. The specification does not clarify the claim, and a person of ordinary skill cloud not determine the scope of what applicant intends. 
Claim 19:
The limitation “wherein a bottom of the thermometer is provided with an opening allowing water flowing inside …” (lines 3-4) is indefinite. Applicant appears to be claiming that the bottom of the thermometer has an opening and water flows inside the thermometer. The specification does not clarify the claim, and a person of ordinary skill cloud not determine the scope of what applicant intends. 
Claim 21:
The limitation “wherein a bottom of the thermometer is provided with an opening allowing water flowing inside …” (lines 3-4) is indefinite. Applicant appears to be claiming that the bottom of the thermometer has an opening and water flows inside the thermometer. The specification does not clarify the claim, and a person of ordinary skill cloud not determine the scope of what applicant intends. 
Claim 23:
The limitation “wherein a bottom of the thermometer is provided with an opening allowing water flowing inside …” (lines 3-4) is indefinite. Applicant appears to be claiming that the bottom of the thermometer has an opening and water flows inside the thermometer. The specification does not clarify the claim, and a person of ordinary skill cloud not determine the scope of what applicant intends. 
Claim 25:
The limitation “wherein a bottom of the thermometer is provided with an opening allowing water flowing inside …” (lines 3-4) is indefinite. Applicant appears to be claiming that the bottom of the thermometer has an opening and water flows inside the thermometer. The specification does not clarify the claim, and a person of ordinary skill cloud not determine the scope of what applicant intends. 
Claim 27:
The limitation “wherein a bottom of the thermometer is provided with an opening allowing water flowing inside …” (lines 3-4) is indefinite. Applicant appears to be claiming that the bottom of the thermometer has an opening and water flows inside the thermometer. The specification does not clarify the claim, and a person of ordinary skill cloud not determine the scope of what applicant intends. 

Claim Rejections - 35 USC § 112 (Fourth Paragraph)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 16-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claims 16, 18, 20, 22, 24, and 26 fail to further limit claim 10 because claims 16, 18, 20, 22, 24, and 26 recite: “wherein said shell comprises at least one transparent window positioned at the side wall for observation of the chemical tablets in the accommodating cavity.” Note that claim 10, lines 7-9, recites: “wherein a side wall of the shell is provided with at least one transparent window for observation of the chemical tablets accommodated in the accommodating cavity.” Accordingly, the dependent claims 16, 18, 20, 22, 24, and 26 fail to further limit claim 10 (claims 10-11 for claim 18; claims 10-12 for claim 20; claims 10 and 13 for claim 22; claims 10-11 and 14 for claim 24; claims 10-12 and 15 for claim 26).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 17, 19, 21, 23, 25, and 27 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

12.	Claim 10-12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication Number: 2005/0109793 A1) in view of Kuennen (US Publication Number: 2016/0340217) and Buchan (US Patent Number: 6,123,842).
Claim 10:
Regarding the claim limitation: A swimming pool chemical dispenser, Thomas describes a swimming pool chemical dispenser (10, 20) (in Thomas, the low product level indicator 20 and the tablet chlorinator 10 are considered the chemical dispenser; paragraph [0018]; Fig. 1A), which dispenses chlorine (a chemical) for use in swimming pools and spas (see paragraphs [0004], [0006], and [0015]). 
Regarding the claim limitation: for dissolution of chemical tablets, each having a predetermined thickness, in a swimming pool that the swimming pool chemical dispenser floating thereon, Thomas discloses the chamber 13 may be any size and shape to accommodate various sizes and shapes of product (predetermined chemical tablet size, shape, and thickness) (see paragraph [0019]).
The limitation “for dissolution of chemical tablets” is a statement of purpose, intended use, and/or a method of use of the claimed structure; and, therefore, fails to constitute a structural limitation and is of no patentable significance to the claimed structural subject matter. (See MPEP 2114(II)).
The limitation “in a swimming pool that the swimming pool chemical dispenser floating thereon” is a statement of purpose, intended use, and/or a method of use of the claimed structure; and, therefore, fails to constitute a structural limitation and is of no patentable significance to the claimed structural subject matter. (See MPEP 2114(II)).
Regarding the claim limitation: a main body comprising a shell having an opening at an upper end of the shell and having an accommodating cavity formed in the shell for accommodating the chemical tablets coaxially therein through the opening, Thomas describes that the dispenser (10, 20) comprises a chamber 13 (main body) (see paragraph [0019]) having a product sleeve 16 (shell) therein for holding tablets 17 (i.e., chemical tablets) (accommodating the chemical tablets) (see paragraphs [0018]-[0019]; Fig. 1A), and having an upper cover 21 (cap) which covers an upper opening 12 of the chamber 13 (main body) and sleeve 16 (shell) (opening at the upper end of shell and main body) (see paragraph [0022], Fig 1A). Thomas describes that the dispenser (10, 20) comprises chamber 13 (main body) having an inside cavity 18 (accommodating cavity). The inside cavity 18 is an accommodating cavity (cavity formed in shell) provided by support member/product sleeve 16 for storing tablets 17 (for accommodating chemical tablets) which is formed inside the chamber (main body 13) (see paragraph [0019]). Sleeve 16 (shell) is coaxial with the chamber 13 (main body) such that the chemical tablets 17 are accommodated coaxially therein through the opening 12 (see Fig. 1A).
Regarding the claim limitation: wherein the shell comprises a barrel and an outer housing sleeved outside the barrel, Thomas teaches the sleeve 16 (shell) is of a cylindrical structure (i.e. barrel) having a cavity 18 (see paragraph [0019], lines 1-12; Fig.1A, Fig. 3); an outer housing sleeved outside the barrel 18 (i.e. the walls the main body 13 sleeved outside of the sleeve 16) (see paragraph [0019], lines 11-15; Fig.1A); and a region (i.e., space) is formed between the outer housing 13 (a region (i.e. space)) and the shell 16 (see Fig. 1A).
Regarding the claim limitation: wherein a side wall of the shell is provided with at least one transparent window for observation of the chemical tablets accommodated in the accommodating cavity, Thomas does not teach the limitation that the side wall of the shell is provided with at least one transparent window for observation of the chemical tablets accommodated in the accommodating cavity.
Kuennen et al. (Kuennen hereafter) describe a portable water treatment system for preparation of water for drinking that includes filtration and chlorination to prevent recontamination of treated water (see paragraphs [0012]-[0013]). Kuennen describes the chlorination process and the chlorination device 470 (see paragraphs [0108] - [0123]). Specifically, Kuennen describes that the chlorinator device 470 used may be see-through allowing a user to see how much of the chlorine tablet remains without opening or accessing the chlorinator device 470 (observation of chemical tablets) (see paragraph [0122], lines 6-9). Kuennen also describes the use of a chlorine tablet support 424 to support the chlorine tablet (see paragraph [0123], lines 15-28). Kuennen notes that the tablet support 424 also positions the tablet at a height where a user may see the chlorine tablet through a transparent window to determine when to replace the chlorine tablet (paragraph [0123]). Optionally, a portion, or all of the chlorine device 470, may be transparent to allow viewing of the chlorine tablet (see paragraph [0123], lines 29-34).
Thomas and Kuennen are considered to be analogous to the claimed invention because they both teach chlorinator dispensing devices and both are concerned with chlorination of water. 
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have modified the swimming pool chemical dispenser (10, 20) of Thomas (Thomas: tablet chlorinator 10 and low product level indicator 20 which dispenses chlorine (a chemical)) to include a transparent window (through walls of main body 13 and accommodating cavity 16) for direct observation of the chemical tablets accommodated in the accommodating cavity as taught by Kuennen so as to allow for visual inspection of the accommodating cavity 18 holding the chlorine tablets 17 for determining whether the quantity of chorine tablets remaining therein requires replacement because Kuennen describes that manufacturing a chlorination device to include a transparent window allows a user of the device to monitor the contents remaining in the chlorination device to visually signal replenishment of the chlorine tablets when necessary, and the goal of Thomas is to produce a dispenser by which the chlorine tablets in the dispenser are visually monitored for replacement to ensure appropriate replenishment of chlorine to avoid chemical imbalance in the pool water and maintain sanitary conditions.
Regarding the claim limitation: at least a float mounted between the barrel and the outer housing of the shell, Thomas does not disclose a float is mounted between the barrel and the outer housing of the shell.
However, Buchan teaches a dispenser for water treatment (such as a swimming pool), wherein the dispenser holds a water treatment solid material (see column 1, lines 10-23; column 4, lines 38-41). In particular, a dispenser 200 includes a separate outer wall 14 and an inner wall 204 (outer housing wall sleeved outside of PVC wrapper 204; see Fig. 9; column 6, line 4). In dispenser 200, tablets 24 are contained within the PVC wrapper 204 (see Fig. 9; inner sleeve/shell; see column 5, lines 64-66). Between the shell/barrel and the separate outer wall 14 is a region/space in which a polystyrene float 202 is mounted – which provides necessary buoyancy for the dispenser (see column 5, lines 60-63).
Thomas, Kuennen, and Buchan are considered to be analogous to the claimed invention because they each teach chlorinator dispensing devices and are concerned with chlorination of water. 
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have to have modified the low product indicator/chlorine dispenser (10, 20) of Thomas to include a buoyancy float material between the sleeve 16 and the main body 13 as taught by Buchan to ensure buoyancy for proper dissolution and dispensing of the chlorine tablets 17.
Regarding the claim limitation: an upper cover, covering the upper end of the shell, having a channel formed therein, Thomas describes that the dispenser (10, 20) comprises a chamber 13 (main body) (see paragraph [0019]), having a product sleeve 16 (shell) therein for holding tablets 17 (chlorine tablets) (see paragraphs [0018]-[0019]; Fig. 1A), and having an upper cover 21 (cap) which covers an upper opening 12 (opening) of the chamber 13 (main body) and product sleeve 16 (shell) (covering the upper end of the shell) (see paragraph [0022], Fig 1A). Thomas describes that the clamping end (flat disk-shaped member; Fig. 1A; paragraph [0026]) of the clamp, defined by a rod end 31, a rod 23, a biasing member 25 (see Fig. 1A; paragraphs [0023] - [0024]), penetrates downward through the upper cover 21 and abuts against the tablets 17 (see paragraphs [0026] – 0028]). The biasing member 25 is connected to the rod 23 of the tablet clamp and functions to push the clamping end 31 downward into the accommodating cavity 18 and against (abut) the tablets 17. The upper cover 21 has an aperture 22 (channel). The aperture 22 is configured to accommodate the rod 23 such that the rod penetrates through the upper cover 21 (see paragraphs [0006] - [0008] and [0026] - [0028]). Specifically, channel (aperture 26) located in the inner cover 30 allows for rod 23 of the tablet clamp (defined by a rod end 31, a rod 23, a biasing member 25) to pass through in a penetrating mode (penetrates downward through the upper cover 21 (cap 21)) - as caused by biasing member 25 of the tablet clamp which pushes the rod 23 into the cavity 18 (see Fig. 1A; paragraphs [0023] - [0027]; see Figure 1A and Figure 2 of Thomas shown below – annotated by examiner).

    PNG
    media_image1.png
    776
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    732
    845
    media_image2.png
    Greyscale

Regarding the claim limitation: and a tablet clamp having scales longitudinally and intervally provided around the tablet clamp, Thomas describes that the dispenser (10, 20) includes a tablet clamp (defined by a rod end 31, a rod 23, a biasing member 25). The rod end 31 is a flat disk-shaped member secured to the bottom of the rod 23. The tablet clamp ensures that even pressure is exerted upon the product 17 (chlorine tablets) by the rod 23 (see paragraphs [0022] - [0024], and [0026]). Specifically, Thomas teaches that the rod 23 is provided with scales 24. The scales 24 are longitudinally, intervally, and around the rod 23. (see Thomas: product level indicator lines 24; Fig. 2). The rod 23 is spring-loaded and descends into the accommodating cavity 18 with the dissolution of tablets 17 (moves into the cavity 18 of sleeve 16 (shell) as the tablets 17 are dissolved) (see paragraphs [0006] – [0008]), and the scales 24 of the rod 23 move through a housing 28 of the low product indicator 20 (paragraph [0028]). The more of the tablets 17 remaining in the accommodating cavity 18 (chemical tablets), the greater the number of scales 24 that will visually extend from a top 32 of product indicator 20. The fewer of the tablets 17 remaining in the accommodating cavity 18 due to dissolution [residual chemical], the fewer the number of scales 24 that will visually extend from the top 32 (see paragraph [0028]; Figure 1B).
Regarding the claim limitation: and a clamp end penetrating downward through the channel of the upper cover into the accommodating cavity for abutting against an uppermost chemical tablet of the chemical tablets such that the tablet clamp descends coaxially in the accommodating cavity of the shell along with a dissolution of the chemical tablets, Specifically, Thomas describes that the clamping end (flat disk-shaped member; Fig. 1A; paragraph [0026]) of the clamp, defined by a rod end 31, a rod 23, a biasing member 25 (see Fig. 1A; paragraphs [0023] - [0024]), penetrates downward through the upper cover 21 through aperture 22 (opening) (penetrates downward through the channel) and into accommodating cavity 18 and abuts against the tablets 17 (abuts against uppermost tablet of the chemical tablets) (see paragraphs [0026] – [0028]). The aperture 22 is configured to accommodate the rod 23 such that the rod penetrates through the upper cover 21 (see paragraphs [0006] - [0008] and [0026] - [0028]). As evidenced from Figure 1, the axis of the accommodating cavity 18 and the clamp (defined by a rod end 31, a rod 23, a biasing member 25) are coaxial; and the clamp descends coaxially into the accommodating cavity 18 of the shell 13.
Regarding the claim limitation: wherein the tablet clamp is configured for clamping an edge of each of the chemical tablets for placing in the accommodating cavity through the opening and the clamp end, Thomas teaches that the clamping end penetrates downward through the upper cover 21 and abuts against the tablets 17 (an edge of uppermost tablet). Thomas teaches that the tablet clamp exerts even pressure upon tablets 17 (see paragraphs [0022]-[0024]) (configured for clamping an edge of each of the chemical tablets because each tablet is substantially the same in size and shape) (see paragraphs [0026] – [0028]).
The upper cover 21 has an aperture 22 (channel). The aperture 22 is configured to accommodate the rod 23 such that the rod penetrates through the upper cover 21 (see paragraphs [0006] - [0008] and [0026] - [0028). Specifically, channel (aperture 26) located in the inner cover 30 allows for rod 23 of the tablet clamp (defined by a rod end 31, a rod 23, a biasing member 25) to pass through in a penetrating mode (penetrates downward through the opening 22 of upper cover 21 (cap 21)) - as caused by biasing member 25 of the tablet clamp which pushes the rod 23 into the cavity 18 (clamp configure for placing in the accommodating cavity) (see Fig. 1A; paragraphs [0023] - [0027]; see Figure 2 of Thomas shown above – annotated by examiner).
Regarding the limitation “wherein the tablet clamp is configured for … placing in the accommodating cavity through the opening …” the tablet clamp of Thomas is configured for placing in the accommodating cavity through the opening.
Regarding the limitation “wherein the tablet clamp is configured for clamping an edge of each of the chemical tablets” the tablet clamp of Thomas is configured for clamping an edge of each of the chemical tablets.
Wherein the limitation “through the opening” is a statement of purpose, intended use, and/or a method of use of the claimed structure; and, therefore, fails to constitute a structural limitation and is of no patentable significance to the claimed structural subject matter.
Claim 11:
Regarding the claim limitation: The swimming tool [pool] chemical dispenser, as recited in claim 10, wherein the upper cover comprises an outer cover covering the upper end of the shell, Thomas discloses an upper cover 21 (cap) which covers an upper opening 12 of the chamber 13 (main body) and sleeve 16 (shell) (opening at the upper end of shell and main body) (see paragraph [0022], Fig 1A).
Regarding the claim limitation: an inner cover arranged in an inner circle formed in the outer cover such that by taking out the inner cover from the outer cover, the accommodating cavity is exposed for replacing the chemical tablets, Thomas further teaches that the upper cover 21 (cap 21) comprises both the outer cover 21 and an inner cover 30 which covers an upper end 12 of a shell 16 (i.e. product sleeve 16; note that upper cover (cap 21) with inner cover 30 covers the open end 12 of tablet chlorinator 10. Tablet chlorinator 10 includes cylindrical chamber 13 and cylindrical tube 16) (see Figures 1A and 1B shown below with annotations by the examiner; paragraphs [0019] and [0022]). Thomas teaches that the inner cover (Thomas inner cover 30) is arranged in an inner circle 22 (Thomas: aperture 22) formed in the outer cover (cap 21) and channel (aperture 26) located in the inner cover 30 (aperture 26 configured for exposing accommodating cavity 18 (see paragraphs [0024] – [0025]. Inner cover 30 is removable from outer cover outer cover 21 (See Figures 1A and 1B of Thomas shown below – annotated by examiner). The claim limitation: “for replacing the chemical tablets” is a statement of purpose, intended use, and/or a method of use of the claimed structure; and, therefore, fails to constitute a structural limitation and is of no patentable significance to the claimed structural subject matter.
Regarding the claim limitation: wherein the channel for the tablet clamp to coaxially pass through is formed in the inner cover, Thomas teaches that the inner cover (inner cover 30) is arranged in an inner circle 22 (Thomas: aperture 22) formed in the outer cover (cap 21); and that the tablet clamp coaxially passes through channel 26 (channel tablet clamp) (aperture 26) formed in the inner cover 30 (see Fig. 2).
Claim 12:
Regarding the claim limitation: The swimming tool [pool] chemical dispenser, as recited in claim 11, wherein a side wall of the inner circle of the outer cover sinks inwardly to form anApp. Nr.: 16/862,573Amendment A7 annular step surface and a lower end of an outer edge of the inner cover is placed on the annular step surface, Thomas describes the swimming pool chemical dispenser (10, 20) as set forth above. Further, Thomas teaches a side wall of the inner circle 22 of the outer cover (the side wall of inner circle 22 of the outer cover 21 can be seen in Figs. 1B and 2) sinks inwardly to form an annular step surface along an interface of inner circle 22 side wall and the outer cover (see Figure 1B of Thomas shown below – annotated by examiner). In Thomas a lower end of the outer edge of the inner cover is placed on the annular step surface. The annular step surface has placed thereon a lower end of an outer edge of the base portion 57 of the inner cover 30 (see Figure 1B of Thomas shown below – annotated by examiner).


    PNG
    media_image3.png
    318
    679
    media_image3.png
    Greyscale


 	

    PNG
    media_image4.png
    354
    381
    media_image4.png
    Greyscale


Regarding claims 16, 18, and 20:
Regarding the claim limitation: The swimming pool chemical dispenser, as recited in claim 10 (claim 11 for claim 18; claim 12 for claim 20), wherein said shell further comprises at least one transparent window positioned at the side wall thereof for observation of the chemical tablets in the accommodating cavity, Thomas does not teach the limitation that the side wall of the shell is provided with at least one transparent window for direct observation of the residual chemical amount.
Kuennen et al. (Kuennen) teaches the limitations of claims 16, 18, and 20 (see above discussion of Kuennen regarding claim 10).
Thomas, Buchan, and Kuennen are considered to be analogous to the claimed invention because they are both concerned with chlorination of water. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified the swimming pool chemical dispenser (10, 20) of Thomas (Thomas: tablet chlorinator 10 and low product level indicator 20 which dispenses chlorine (a chemical)) to include a transparent window (through walls of main body 13 and accommodating cavity 16) for direct observation of the residual chemical amount as taught by Kuennen so as to allow for visual inspection of the accommodating cavity 18 holding the chlorine tablets 17 for determining whether the quantity of chorine remaining therein requires replacement, because Kuennen describes that manufacturing a chlorination device to include a transparent window allows a user of the device to monitor the contents remaining in the chlorination device to visually signal replenishment of the chlorine chemical when necessary, and the goal of Thomas is to produce a dispenser by which the chlorine level in the dispenser is visually monitored for replacement to ensure appropriate replenishment of chlorine to avoid chemical imbalance.

13.	Claims 13-15, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication: 2005/0109793 A1) in view of Kuennen (US Publication Number: 2016/0340217) and Buchan (US Patent Number: 6,123,842), as applied to claims 10-12, 16, 18, and 20 above, and further in view of Edwards (US 2015/0322683 A1).
Regarding claims 13, 14, and 15:
Regarding the claim limitation: The swimming pool chemical dispenser, as recited in claim 10 (claims 10-11 for claim 14; claims 10-12 for claim 15), further comprising a bottom cover screwed at a bottom of the shell, wherein peripheral walls of the bottom cover and the bottom of the shell are provided with grid structures such that a water inflow is able to be adjusted by a rotation of the bottom cover so as to adjust a release speed of the chemical tablets, Thomas describes providing a bottom structure 14 with apertures 15 at a bottom of the shell 16 to allow water to flow into and out of the shell 16 to dissolve and disperse a portion of the tablets 17 (see paragraph [0019], lines 17-20). Thomas does not teach a bottom cover screwed at a bottom of the shell with adjustment by rotation of the bottom cover.
However, Edwards teaches a floating chlorine dispenser 10 that includes a buoyancy body 12 and a dispenser body 13 having dispenser ports 54 (see paragraph [0024], lines 8-14) and a circulation sleeve 52 adapted to deliver chlorine from the floating chlorine dispenser 10 (see Abstract; paragraphs [0021] and [0027]; Figs. 3 and 4). The body 13 includes an outer wall 20, an inner wall 21, a tablet enclosure 40, and a buoyancy chamber 22 that allows the chlorine dispenser 10 to float on the surface of the water (see paragraph [0022], line 1 through paragraph [0024], line 14). The Edwards chlorine dispenser 10 is additionally provided with a circulation sleeve that is secured to the dispenser body 13 and screwed (i.e. rotated) between a fully open position–allowing a  maximum amount of chlorine to dispense into the water, and a fully closed position – slowing the dispense of chlorine into the water (water inflow adjusted) (adjust release speed) (see paragraph [0025], line 4 through paragraph [0027], line 7). Edwards notes that in situations where a body of water includes sufficient chlorine, the dispenser ports 54 are fully closed by circulation sleeve 52 (adjust water inflow) (see paragraph [0027], lines 1-7). The buoyancy chamber 22 is provided with a full indicator line 31, an empty indicator line 32, to provide visual indication to the operator as to when the floating chlorine dispenser 10 requires refilling with chlorine tablets (see paragraph [0029], lines 1-5). When the chlorine dispenser 10 is filled, the indicator line 31 is even with the water line (see paragraph [0029], lines 13-18). As chlorine is dissolved, the dispenser raises a “full” indicator line above the water line. As the chlorine is depleted, the chlorine dispenser 10 continues to rise from the water until an “empty” indicator line is even with the water line (see paragraph [0029], lines 19-26). This allows easy visual identification of when the chlorine dispenser 10 is empty and needs refilling and allows the operator to anticipate when the chlorine dispenser 10 needs refilling (see paragraph [0030], lines 1-5). Edwards teaches a grid structure (i.e. plurality of openings 55 form a grid structure; plurality of ports 54 form a grid structure in the bottom cover and the shell.
Thomas, Kuennen, Buchan, and Edwards are considered to be analogous to the claimed invention because they are all concerned with the chlorination of water using chlorine dispensers.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the low product indicator/tablet chlorinator (10, 20) of Thomas, modified, to include a bottom cover (i.e. circulation sleeve 52) that is secured to the bottom structure 14 of Thomas to be screwed (i.e. rotated) between a fully open position and a fully closed position over the apertures 15 of dispensing end 14 depending upon the chlorination levels present in the surrounding water - and that the peripheral walls of the bottom cover (i.e. circulation sleeve) are provided with openings 55 and ports 54 (i.e. grid structures) because Edwards teaches that this structure allows for modifying the rate of dissolution and dispensing of the chlorine into the surrounding water based on the desired chlorine concentration.
Regarding claims 22, 24, and 26:
Regarding the claim limitation: The swimming pool chemical dispenser, as recited in claim 13 (claims 10 and 13 for claim 22; claims 10-11 and 14 for claim 24; claims 10-12 and 15 for claim 26), wherein said shell further comprises at least one transparent window positioned at the side wall thereof for observation of the chemical tablets in the accommodating cavity, 
However, Thomas does not teach the limitation that the side wall of the shell is provided with at least one transparent window for direct observation of the residual chemical amount.
Kuennen et al. (Kuennen) teaches the limitations of claims 22, 24, and 26 (see above discussion of Kuennen regarding claim 10).
Thomas, Buchan, Kuennen, and Edwards are considered to be analogous to the claimed invention because they are each concerned with chlorination of water. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the swimming pool chemical dispenser (10, 20) of Thomas (Thomas: tablet chlorinator 10 and low product level indicator 20 which dispenses chlorine (a chemical)) to include a transparent window (through walls of main body 13 and accommodating cavity 16) for direct observation of the residual chemical amount as taught by Kuennen so as to allow for visual inspection of the accommodating cavity 18 holding the chlorine tablets 17 for determining whether the quantity of chorine remaining therein requires replacement, because Kuennen describes that manufacturing a chlorination device to include a transparent window allows a user of the device to monitor the contents remaining in the chlorination device to visually signal replenishment of the chlorine chemical when necessary, and the goal of Thomas is to produce a dispenser by which the chlorine level in the dispenser is visually monitored for replacement to ensure appropriate replenishment of chlorine to avoid chemical imbalance.

14.	Claims 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication: 2005/0109793 A1) in view of Kuennen (US Publication Number: 2016/0340217) and Buchan (US Patent Number: 6,123,842), as applied to claims 10-12, 16, 18, and 20 above, and further in view of Lin (US 6,238,553) and McGowan-Scanlon (US 2005/0220169 A1).

Regarding claims 17, 19, and 21:
Regarding the claim limitation: The swimming pool chemical dispenser, as recited in claim 16 (claims 10-11 and 18 for claim 19; claims 10-12 and 20 for claim 21), further comprising a thermometer embedded within one of the at least one transparent window, wherein a bottom of the thermometer is provided with an opening allowing water flowing inside and contacting with a temperature measuring end of the thermometer.  
However, the Thomas, Kuennen, and Buchan references do not disclose that the side wall of the shell 16 of Thomas is further provided with a thermometer for detecting a water temperature. 
Lin describes a buoyant (i.e. flotation) water chlorinator with three windows for visually displaying the temperature, chlorine level, and pH of the water. The system of Lin uses sensors for measuring values and a display for displaying the measured values (see Fig. 1; Abstract; column 2, lines 2-31). Lin describes that known pool water testing kits are commonly used for determining pH, temperature, and chlorination levels of pool water (see column 1, lines 17-58). The water chlorinator of Lin comprises a buoyant housing 11 with a lower chamber for holding chlorine material, along with a removable cover 16 (see column 1, line 65 through column 2, line 2). The housing 11 includes an upper sealed hollow space 12 to ensure buoyancy in the water. The chlorinator of Lin includes a plurality of adjustable openings 15 distributed about the circumference of the lower wall portion 13 to allow water to enter the interior for contacting the chlorine tablets (see column 2, line 58 through column 3, line 3). The invention is used by placing the chlorinator in a body of water and observing the display values. Lin notes that when chlorine requires replacement, a cover 16 of the chlorinator is removed and fresh material is dropped into a receptacle chamber (see column 2, lines 32-36). Lin describes that inclusion of a thermometer, pH, and chlorine level tester in a chlorination flotation device overcomes the prior art disadvantages of having to manually test the water for pH, temperature, and chlorination levels (see column 1, lines 17-65). In Lin, display 20 is a water temperature display and is mounted (embedded in a window) on an upper peripheral surface 17 of the housing 11 (see column 3, lines 3-22). Lin describes that the displays may be alternatively mounted on the housing 11 in locations other than the upper peripheral surface 17 (see column 4, lines 33-35). Lin additionally notes that the chlorinator may be configured with less than all of the three displays (see column 3, lines 38-40).Lin allows water to flow inside and contact the temperature measuring end of the thermometer (sensor 31). Also, Lin teaches a temperature sensor (temperature measuring end) and water in the pool contacting the temperature measuring end of the thermometer to measure the temperature of the pool water.
Thomas, Buchan, Kuennen, and Lin are considered analogous to the claimed invention because they are concerned with the chlorination of water (where Kuennen describes providing a chlorination device 470 to include a transparent window that will allow a user of the device to monitor the internal contents of the chlorination device for replacement of chlorine chemical therein and Lin who measures the chlorination of the water to provide immediate measured results to the user to overcome the problem of manually using individual tests to acquire the pool water temperature, pH, and chlorine levels). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the swimming pool chemical dispenser (10, 20) of Thomas (Thomas: low product level indicator 20 which dispenses chlorine (a chemical)), as modified by Kuennen and Buchan, to include a window for observation, to further include a thermometer embedded in the sidewall of the shell 16 of Thomas for detecting water temperature because Lin teaches that inclusion of a thermometer embedded in a window on a chlorination flotation device overcomes the prior art disadvantages of having to manually measure the temperature of the water. By including a thermometer in the sidewall of the shell 16 provides the added benefit of immediate notification of the pool water temperature without the disadvantages of having to manually acquire a thermometer for measurement of the water. 
Additionally, Lin does not specifically recite that the thermometer is encased in a window. However, it is well-known to encase electrical circuitry, LED displays, microprocessors, and batteries to prevent damage from environmental conditions, so as to maintain functioning of the device. 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have encased the thermometer in a protective window (pH sensor, and chlorine concentration sensor) electrical circuitry, LED displays 20-22, microprocessors 30, 32, 34, and batteries 39 of the water chlorinator device of Lin for the benefit of preventing damage from environmental conditions (i.e. water in a pool), so as to maintain functioning of the device.
Regarding the claim limitation: a thermometer embedded within one of the at least one transparent window wherein a bottom of the thermometer is provided with an opening allowing water flowing inside and contacting a temperature measuring end: 
Note that Lin describes that the displays may be mounted on the housing 11 in other locations other than the upper peripheral surface 17 (see column 4, lines 33-35). However, the refences do not specifically recite the thermometer is embedded in one of the transparent windows. However, McGowan-Scanlon (hereafter “McGowan”) teaches, like Lin, a monitoring device (illustrated in Figure 1) for use in swimming pools for measuring the temperature of water, pH, and/or the chlorine content (see paragraph [0010]). McGowan teaches that it is frequently necessary to monitor water for properties such as temperature, pH, and chemicals to include chlorine (see paragraph [0002]) and teaches that, if desired, more than one sensor may be included in the housing 12 (paragraph [0010]). McGowan teaches that the signal element included in the device may comprise a visible display showing temperature which is housed in a transparent container (2A) to allow the display to be viewed. Preferably the container is completely transparent (see Figure 1; paragraph [0015]). The monitoring device is sealed and shaped to provide buoyancy such that the signal element is visible above the surface of the water. McGowan teaches that it is important to ensure that the water temperature of swimming pools is comfortable and does not reach temperatures that are elevated and uncomfortable to users (paragraph [0002]). McGowan further teaches that monitoring devices and procedures for temperature determination, that are currently known, tend to be labor and time intensive requiring repeated water sampling (paragraph [0004]). McGowan teaches that the device comprises an upper transparent portion 2 that includes the visual temperature display fixed to a lower body portion 3 (see Figure 1). The upper portion is transparent and shaped to provide a lens area 2A through which the contents of the head element 1 are clearly visible (the visual display is embedded within the head 1) (paragraph [0033]). 
Thomas, Buchan, Kuennen, Lin, and McGowan are considered analogous to the claimed invention because they are concerned with the chlorination of water.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to take the temperature display of Thomas as modified by Kuennen and Lin and embed it in the transparent window in the side wall 16 as taught by McGowan, because McGowan teaches that inclusion of a thermometer display embedded in a transparent portion in a flotation device used for measuring water temperature in pools will ensure that the water temperature is comfortable to a user. Further, one of ordinary skill in the art would recognize that further embedding the thermometer in the window would protect the thermometer and electrical components in the device. By including a thermometer in the transparent window in the sidewall of the shell 16 provides the added benefit of immediate notification of the pool water temperature which is advantageous over manually determining the temperature – which is labor-and time-intensive requiring repeated water sampling. 

15.	Claims 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication: 2005/0109793 A1) in view of Kuennen (US Publication Number: 2016/0340217), Buchan (US Patent Number: 6,123,842), and Edwards (US 2015/0322683 A1), as applied to claims 13-15, 22, 24, and 26 above, and further in view of Lin (US 6,238,553) and McGowan-Scanlon (US 2005/0220169 A1).
Regarding claims 23, 25, 27:
Regarding the claim limitation: The swimming pool chemical dispenser, as recited in claim 22 (claims 10, 13, and 22 for claim 23; claims 10-11, 14 and 24 for claim 25; claims 10-12, 15, and 26 for claim 27), further comprising a thermometer embedded within one of the at least one transparent window, wherein a bottom of the thermometer is provided with an opening allowing water flowing inside and contacting with a temperature measuring end of the thermometer.  
However, the Thomas, Kuennen, Edwards, and Buchan references do not disclose that the side wall of the shell 16 of Thomas is further provided with a thermometer for detecting a water temperature. 
Lin describes a buoyant (i.e. flotation) water chlorinator with three windows for visually displaying the temperature, chlorine level, and pH of the water. The system of Lin uses sensors for measuring values and a display for displaying the measured values (see Fig. 1; Abstract; column 2, lines 2-31). Lin describes that known pool water testing kits are commonly used for determining pH, temperature, and chlorination levels of pool water (see column 1, lines 17-58). The water chlorinator of Lin comprises a buoyant housing 11 with a lower chamber for holding chlorine material, along with a removable cover 16 (see column 1, line 65 through column 2, line 2). The housing 11 includes an upper sealed hollow space 12 to ensure buoyancy in the water. The chlorinator of Lin includes a plurality of adjustable openings 15 distributed about the circumference of the lower wall portion 13 to allow water to enter the interior for contacting the chlorine tablets (see column 2, line 58 through column 3, line 3). The invention is used by placing the chlorinator in a body of water and observing the display values. Lin notes that when chlorine requires replacement, a cover 16 of the chlorinator is removed and fresh material is dropped into a receptacle chamber (see column 2, lines 32-36). Lin describes that inclusion of a thermometer, pH, and chlorine level tester in a chlorination flotation device overcomes the prior art disadvantages of having to manually test the water for pH, temperature, and chlorination levels (see column 1, lines 17-65). In Lin, display 20 is a water temperature display and is mounted (embedded in a window) on an upper peripheral surface 17 of the housing 11 (see column 3, lines 3-22). Lin describes that the displays may be alternatively mounted on the housing 11 in locations other than the upper peripheral surface 17 (see column 4, lines 33-35). Lin additionally notes that the chlorinator may be configured with less than all of the three displays (see column 3, lines 38-40).Lin allows water to flow inside and contact the temperature measuring end of the thermometer (sensor 31). Also, Lin teaches a temperature sensor (temperature measuring end) and water in the pool contacting the temperature measuring end of the thermometer to measure the temperature of the pool water.
Thomas, Buchan, Edwards, Kuennen, and Lin are considered to be analogous to the claimed invention because they are concerned with the chlorination of water (where Kuennen describes providing a chlorination device 470 to include a transparent window that will allow a user of the device to monitor the internal contents of the chlorination device for replacement of chlorine chemical therein and Lin who measures the chlorination of the water to provide immediate measured results to the user to overcome the problem of manually using individual tests to acquire the pool water temperature, pH, and chlorine levels). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the swimming pool chemical dispenser (10, 20) of Thomas (Thomas: low product level indicator 20 which dispenses chlorine (a chemical)), as modified by Kuennen and Buchan to include a window for observation, to further include a thermometer embedded in the sidewall of the shell 16 of Thomas for detecting water temperature because Lin teaches that inclusion of a thermometer embedded in a window on a chlorination flotation device overcomes the prior art disadvantages of having to manually measure the temperature of the water. By including a thermometer in the sidewall of the shell 16 provides the added benefit of immediate notification of the pool water temperature without the disadvantages of having to manually acquire a thermometer for measurement of the water. 
Additionally, Lin does not specifically recite that the thermometer is encased in a window. However, it is well-known to encase electrical circuitry, LED displays, microprocessors, and batteries to prevent damage from environmental conditions, so as to maintain functioning of the device. 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have encased the thermometer in a protective window (pH sensor, and chlorine concentration sensor) electrical circuitry, LED displays 20-22, microprocessors 30, 32, 34, and batteries 39 of the water chlorinator device of Lin for the benefit of preventing damage from environmental conditions (water in a pool), so as to maintain functioning of the device.
Regarding the claim limitation: a thermometer embedded within one of the at least one transparent window wherein a bottom of the thermometer is provided with an opening allowing water flowing inside and contacting a temperature measuring end: Note that Lin describes that the displays may be mounted on the housing 11 in other locations other than the upper peripheral surface 17 (see column 4, lines 33-35). However, the refences do not specifically the thermometer embedded in one of the transparent windows. However, McGowan-Scanlon (hereafter “McGowan”) teaches a monitoring device (illustrated in Figure 1) for use in swimming pools for measuring the temperature of water, pH, and/or the chlorine content (see paragraph [0010]). McGowan teaches that it is frequently necessary to monitor water for properties such as temperature, pH, and chemicals to include chlorine (see paragraph [0002]) and teaches that, if desired, more than one sensor may be included in the housing 12 (paragraph [0010]). McGowan teaches that the signal element included in the device may comprise a visible display showing temperature which is housed in a transparent container (2A) to allow the display to be viewed. Preferably the container is completely transparent (see Figure 1; paragraph [0015]). The monitoring device is sealed and shaped to provide buoyancy such that the signal element is visible above the surface of the water. McGowan teaches that it is important to ensure that the water temperature of swimming pools is comfortable and does not reach temperatures that are elevated and uncomfortable to users (paragraph [0002]). McGowan further teaches that monitoring devices and procedures for temperature determination, that are currently known, tend to be labor and time intensive requiring repeated water sampling (paragraph [0004]). McGowan teaches that the device comprises an upper transparent portion 2 that includes the visual temperature display fixed to a lower body portion 3 (see Figure 1). The upper portion is transparent and shaped to provide a lens area 2A through which the contents of the head element 1 are clearly visible (the visual display is embedded within the head 1) (paragraph [0033]). 
Thomas, Buchan, Kuennen, Edwards, Lin, and McGowan are considered analogous to the claimed invention because they are concerned with the chlorination of water.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to take the temperature display of Thomas, as modified, and embed it in the transparent window in the side wall 16 as taught by McGowan, because McGowan teaches that inclusion of a thermometer display embedded in a transparent portion in a flotation device used for measuring water temperature in pools ensures that the water temperature is comfortable to a user. Further, one of ordinary skill in the art would also recognize that further embedding the thermometer in the window would protect the thermometer. By including a thermometer in the transparent window in the sidewall of the shell 16 provides the added benefit of immediate notification of the pool water temperature which is advantageous over manually determining the temperature – which is labor- and time-intensive requiring repeated water sampling. 


Response to Arguments
16.	Applicant's arguments filed July 18, 2022 have been entered and fully considered but they are not persuasive. 
Applicant has cancelled claims 1-9. Accordingly, the objection to claim 5 and the claim rejections of claims 1-9 set forth under 112(b) are moot.
At paragraphs 10 and 11, Applicant argues that Thomas does not read on the instant invention and the newly submitted independent claim 10 because applicant’s invention is a swimming pool chemical dispenser for floating on pool water for dissolution of chemical tablets in the dispenser and Thomas discloses a low product indicator operatively connected to a swimming pool recirculation system (see paragraph 9 of Applicant’s response). Applicant argues that the claimed invention is to be used while floating on pool water. 
In response, applicant’s invention is drawn to a structure having structural limitations. The intended use or the method of using the structure in the claims does not provide structure limitations to the claims. Using the claimed structure for floating on pool water is a statement of purpose, intended use, and/or a method of use of the claimed structure; and, therefore, fails to constitute a structural limitation and is of no significance to the claimed structural subject matter. Each and every claim limitation providing patentable weight to applicant’s claimed structural invention is addressed.
With regard to applicant’s argument that the limitations recited at paragraph 11(ii) are not taught by Thomas, see current Office action discussing the limitations of claim 10.
At paragraphs 11(i) and 12, Applicant argues that Thomas fails to teach every element as set forth in the new claim 10 and does not have floating ability and fails to teach where to install a float.
In response, the Final Office action uses Buchan in combination with Thomas to teach this limitation. In particular, between the shell/barrel and the separate outer wall 14 is a region/space in which a polystyrene float 202 is mounted – which provides necessary buoyancy for the dispenser (see column 5, lines 60-63).
At paragraphs 13 and 19, applicant argues that Thomas tablet clamp is not configured to clamp tablets. 
In response, Thomas provides a clamp against the tablets in the accommodating cavity.
At paragraphs 13 and 19, applicant argues that tablets are placed in the cavity through the opening using a bare hand. 
In response, applicant is arguing method of use limitations. Applicant’s argument is drawn to intended use and/or a method of use of the claimed structure. Such limitations fail to constitute a structural limitation to the claimed structure and is of no patentable significance to the claimed structural subject matter. Each and every claim limitation providing patentable weight to applicant’s claimed structural invention is addressed in the Office action. It is also noted that with respect to the argument regarding the method of placing tablets bare-handed using a clamp, the user’s hand would not literally be “bare” when holding the tablet clamp.
At paragraphs 13 and 19, applicant argues that an unexpected result is achieved by providing scales around the tablet clamp and “taking advantage of the gravity.”
In response, applicant’s allegation of unexpected results requires that the applicant submit evidence. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence."); MPEP 716.01(C). Accordingly, due to the absence of evidence from applicant, assertions of unexpected results constitute mere argument. It is also noted that gravity was not disclosed in the originally filed disclosure and is considered new matter. There is no recitation or teaching by applicant that the tablet clamp penetrates through the channel 23 of the inner cover “due to gravity.”
At paragraph 13, applicant argues that indicator lines 24 of Thomas are not observable by the swimming pool user because they are covered by spring 25 and member 28.
In response, Thomas teaches that the more of the tablets 17 remaining in the accommodating cavity 18 (chemical tablets), the greater the number of scales 24 that will visually extend from a top 32 of product indicator 20. The fewer of the tablets 17 remaining in the accommodating cavity 18 due to dissolution [residual chemical], the fewer the number of scales 24 that will visually extend from the top 32 (see paragraph [0028]; Figure 1B). Applicant will note that member 28 has an opening in the top surface (see Figure 1B) through which rod 23 extends displaying the indicator lines 24.
At paragraph 14(iv), applicant argues that Thomas requires removing all upper components to fill tablets 17. 
In response, applicant’s argument is drawn to a method of using the claimed structure. Such limitations fail to constitute a structural limitation to the claimed structure and are of no significance to the claimed structural subject matter. Each and every claim limitation providing patentable weight to applicant’s claimed structural invention is addressed on the merits in the Office action.
At paragraphs 14(v) - (viii), applicant discusses claimed limitations.
Applicant argue in paragraphs 18-19 that there is no desirability to combine the references used to reject claims 1-9 (currently cancelled). 
In response, claims 1-9 (currently cancelled) have been cancelled. The combination of references used to reject claims 1-9 (currently cancelled) and 10-27 are considered analogous because they teach chlorinator dispensing devices and are concerned with chlorination of water. Further, the arguments made are moot in light of applicant’s cancellation of claims 1-9.

Prior Art of Record
17.	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Reise (US Patent Number: 2,420,980) teaches tongs having handle and gripping ends; and Ackerson (US Patent Number: 1,967,731) teaches tong with handle and gripping means.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        
/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773